749 N.W.2d 738 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Steven WILLIAMS, Jr., Defendant-Appellant.
Docket No. 135658. COA No. 272779.
Supreme Court of Michigan.
June 11, 2008.
On order of the Court, the application for leave to appeal the November 27, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.